Title: From George Washington to William Smith, 21 August 1778
From: Washington, George
To: Smith, William


          
            Sir.
            Head Quarters [White Plains] August 21st 1778
          
          I received your letter of the 15th Inst. by Lieut. Colonel Burr.
          It gives me pleasure to find that the conduct of the flag was such as contributed to
            your ease; and I am much obliged to you for the attention shewn to the convenience of my
            officers.
          It was really altogether out of my power to take any concern, (without interfering with
            the civil authority) in the matter of your request, but I have transmitted the letter to
            Governor Clinton who I doubt not will do every thing proper on the occasion. I am Sir your Most Obt Servt.
          
        